DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-20 were originally presented having a filing date of 31 August 2020.
Via Amendments received 08 September 2022, claims 1-3, 9-15, 17, 19, and 20 were amended, and claims 6-8, 16, and 18 were cancelled. 
	This communication is a final rejection. Claims 1-5, 7-15, 17, 19, and 20 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “including another vehicle” in claims 1, 11, and 17 is new matter as this limitation is not described in the application as originally filed. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-15, 17, 19, and 20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more.  The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: 	Does the Claim Fall Within a Statutory Category?
	Yes. Claims 1-5 and 7-10 are directed to a method for autonomous vehicle test data distribution and analysis (process), claims 11-15 are directed to a non-transitory computer-readable medium (product of manufacture), and claims 17, 19, and 20 are directed towards a system for autonomous vehicle test data distribution and analysis (machine). 
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes.  Claims 1-5, 7-15, 17, 19, and 20 are directed towards a judicial exception, specifically an abstract idea. 
Claim 1 recites “processing… the driving session data according to a processing task” and “analyzing… the processed sensor data, the vehicle control actions, and the processed telemetry information”.  Claims 11 and 17 recite similar limitations. These are abstract ideas, specifically, a mental process, because the claimed steps can be practically performed in the human mind without the use of a computer and/or other technological element or device. A human could process and analyze collected driving session data in their mind without the use of a computer.
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
	No.   There are no additional elements recited in the independent claim that integrates the exception into a practical application. 
Claim 1 has additional elements of “uploading driving session data” and “distributing the driving session data”.
These additional elements amount to “mere data gathering” which has been found to be an insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). 
Claim 1 also has additional elements of “a computer”, “a drive site”, “a network attached storage”, “a cloud-based storage location”, “a work unit”, and “one research site” which amount to mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, which does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 
Claim 1 also has additional elements of “operating an autonomous vehicle” and “a machine learning verification task”. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Claims 11 and 17 recites similar limitations. Claim 11 additionally recites the additional element of “a processor” which amounts to mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, which does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 
Step Two B: Does the Claim Provide an Inventive Concept
No.  There are no additional elements recited in the independent claims that amount to significantly more than performing the abstract idea when considered separately and in combination. 
“Storing and receiving information in memory” and “receiving or transmitting data over a network” have been found to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II)). 
The steps of collecting and storing data are well-understood, routine, and conventional computing functions. A special purpose computer is not required to perform these steps. The generically recited computer elements of “a computer”, “a drive site”, “a network attached storage”, “a cloud-based storage location”, “a work unit”, “one research site”, and “a processor” do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. Therefore, these additional elements recited at a high level fails to amount to significantly more than the judicial exception.
The additional elements of “operating an autonomous vehicle” and “a machine verification task” are well-understood, routine, and conventional in the art. 
Dependent Claims
As per claim 2, 4, 5, 9, 10, 12, 14, 15, 19, and 20, these claims recite additional elements of uploading, distributing, monitoring, deleting, filtering, and storing data. These additional elements recited at a high level fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception. 
As per claims 3 and 13, these claims recite the additional elements of an autonomous test vehicle, removing a session data memory, and storing data. These additional elements recited at a high level fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 11, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. (US 11375034 B2), hereinafter referred to as “Hayes”, in view of Walther et al. (US 2020/0250067 A1), hereinafter referred to as “Walther”, and further in view of Coleman, II et al. (US 2019/0101914 A1), hereinafter referred to as “Coleman”.
Hayes, Walther, and Coleman are considered analogous to the claimed invention because they are in the same field of vehicle testing (see MPEP 2141.05(a)).
Regarding claim 1, Hayes teaches A method for autonomous vehicle test data distribution and analysis, comprising: 
operating an autonomous test vehicle during a test run (see at least Hayes column 2 lines 8-10 “FIG. 1 shows multiple views of an autonomous vehicle 100 configured for value-based data transmission in an autonomous vehicle”, wherein the vehicle is an autonomous vehicle which could be used in a test run) including another vehicle (see at least Hayes column 5 lines 44-52, wherein the vehicle collects data on a road and it is inherent that other vehicles would be present on these roadways at least one time);
uploading driving session data from a computer of a drive site to a network attached storage of the drive site (see at least Hayes Fig. 7, column 14, lines 7-15 “FIG. 7 sets forth a flow chart illustrating an exemplary method for value-based data transmission in an autonomous vehicle that includes acquiring 602 sensor data 603 from a plurality of sensors; … and transmitting 608 based on the upload policy, one or more portions of the sensor data 603 to a server 227”), in which the driving session data comprises a drive log and measured telemetry information (see at least Hayes column 11 line 67-column 12 line 7 “The sensor data 603 may include image, audio, and/or video data from camera sensors 212, GPS data from a GPS radio sensor 212, acceleration data from an accelerometer sensor 212, or other sensor as can be appreciated. The sensor data 603 from a particular sensor 212 may comprise contextual metadata describing a time, location, or other information associated with a context in which the sensor data 603 was captured.”), captured sensor data (see at least Hayes column 11 line 67-column 12 line 7 “The sensor data 603 may include image, audio, and/or video data from camera sensors 212, GPS data from a GPS radio sensor 212, acceleration data from an accelerometer sensor 212, or other sensor as can be appreciated. The sensor data 603 from a particular sensor 212 may comprise contextual metadata describing a time, location, or other information associated with a context in which the sensor data 603 was captured.”), and selected vehicle control actions during the test run of the autonomous test vehicle (see at least Hayes column 4, lines 24-33 “The automation module 220 may be configured to process sensor data from the sensors 212 to determine one or more operational commands for an autonomous vehicle 100 to affect the movement, direction, or other function of the autonomous vehicle 100, thereby facilitating autonomous driving or operation of the vehicle. Such operational commands may include a change in the speed of the autonomous vehicle 100, a change in steering direction, a change in gear, or other command as can be appreciated.”);
Hayes does not teach but Walther teaches uploading the driving session data from the network attached storage of the drive site to a cloud-based storage location (see at least Walther Fig. 8, [0093] “The example system 800 include the testing computing system 100 and the autonomous vehicle computing system 104 that can be communicatively coupled to one another over one or more network(s) 810”); 
distributing the driving session data from the cloud-based storage location and a first work unit and a first processing unit assigned to a first research site (see at least Walther Fig. 8 “testing computing system 100”); 
and processing, by the first research site, the driving session data according to a processing task associated with the first work unit to output processed sensor data, the vehicle control actions, and a processed drive log and telemetry information using the first processing unit (see at least Walther Fig. 8 “processors 802”, [0096] “For example, the memory 804 can store instructions 806 that when executed by the one or more processors 802 cause the one or more processors 802 (the testing computing system 100) to perform operations such as any of the operations and functions of the testing computing system 100, the operations and functions for autonomous vehicle testing (e.g., one or more portions of method 700)”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayes to include “uploading the driving session data from the network attached storage of the drive site to a cloud-based storage location; distributing the driving session data from the cloud-based storage location and a work unit to at least one research site separate from the drive site; and processing, by the at least one research site, the driving session data according to an analysis/processing task associated with the work unit” as disclosed in Walther. At the time the application was filed, one of ordinary skill in the art would have been motivated to incorporate Hayes’ collection of data using an autonomous vehicle and uploading of the data from an automation computing system to a server with Walther’s upload of the data and distribution of the data to a testing computer system for processing in order to test the capabilities of the autonomous vehicle (see Walther [0020] “To help improve system functionality and software capabilities, the autonomous vehicle computing system can be tested.”). 
Hayes in view of Walther does not teach but Coleman teaches a second work unit and a second processing unit assigned to a second research site separate from the drive site (see at least Coleman Figs. 2A-2B, [0046] “vehicle data analysis and safety determination computing platform”)
analyzing, by the second research site, the processed sensor data, the vehicle control actions, and the processed telemetry information according to a machine learning verification task associated with the second work unit to verify the selected vehicle control actions according to the processed sensor data and the processed drive log and telemetry information using the second processing unit  (see at least Coleman [0049] “The data analysis module 212a may receive, for example, driving or other vehicle data from one or more vehicles, associated with one or more drivers, and the like… The data analysis module 212a may receive, for example, driving or other vehicle data from one or more vehicles, associated with one or more drivers, and the like.”, [0050] “Additionally or alternatively, the data analysis module 212a may receive data from one or more vehicles and may compare the data to one or more machine learning datasets 212c. The comparison data may be used to generate one or more safety predictions or determinations, generate autonomous vehicle instructions or commands, generate a safety result, or the like”, [0051] “Machine learning engine 212b and machine learning datasets 212c may store instructions and/or data that cause or enable vehicle data analysis and safety determination computing platform 210 to determine or predict, in real-time and based on received data, a safety output, score or level for a particular dataset (e.g., trip data received, segment data received, driver data received, and the like). The machine learning datasets 212c may be based on, for example, driver data, vehicle data, insurance policy data, insurance claim data, external data (e.g., weather conditions, traffic levels, etc.), and the like.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayes and Walther to include “a second work unit and a second processing unit assigned to a second research site separate from the drive site” and “analyzing, by the second research site, the processed sensor data, the vehicle control actions, and the processed telemetry information according to a machine learning verification task associated with the second work unit to verify the selected vehicle control actions according to the processed sensor data and the processed drive log and telemetry information using the second processing unit” as disclosed in Coleman. At the time the application was filed, one of ordinary skill in the art would have been motivated to incorporate Hayes’ collection of data using an autonomous vehicle and uploading of the data from an automation computing system to a server and Walther’s upload of the data and distribution of the data to a testing computer system for processing in order to test the capabilities of the autonomous vehicle with Coleman’s analysis of the data using machine learning in order to quantitively evaluate the safety of an autonomous vehicle trip and improve safety associated with the vehicle (see at least Coleman abstract “The data may be evaluated based on the one or more machine learning datasets to determine a safety output associated with the data. The safety output may then be used to classify the data and/or to generate one or more instructions for operation of an autonomous vehicle. The instruction(s) may be transmitted to the autonomous vehicle and may modify operation of the vehicle (e.g., to improve safety associated with the vehicle).”, [0002] “Autonomous vehicle control instructions focus on safe operation of the vehicle. Accordingly, identifying safe driving datasets is imperative in providing training data to autonomous vehicles. However, it is often difficult to identify safe driving datasets, behaviors, etc. due to lack of sufficient data, lack of uniformity in understanding what may or may not be a safe driving behavior, and the like.”, [0037] “The determined safety output may be used to improve driving behaviors (e.g., by transmitting a notification to a user), as training data for autonomous vehicles, to updated autonomous vehicle driving instructions (in real-time or near real-time, in some arrangements), and/or to rate or score driving data (e.g., data received from third party for evaluation).”). 
Regarding claim 4, Hayes in view of Walther and further in view of Coleman teach the method of claim 1. Hayes further teaches in which the uploading of the driving session data from the network attached storage comprises: monitoring, by a virtual machine of the drive site, a message queue associated with the network attached storage of the drive site; and uploading, by the virtual machine of the drive site in response to the message queue, the driving session data from the network attached storage of the drive site to the cloud-based storage location (see at least Hayes column 6, lines 11-18 “The data processing module 226 may then determine, based on the values for the sensor data, an upload policy. The upload policy defines one or more attributes for how sensor data will be transmitted to the server 227. For example, the upload policy may define an order for transmitting portions of sensor data, network connections to be used for transmitting sensor data, value or cost thresholds defining what portions of sensor data will be transmitted, etc.)”.  
Regarding claim 11, this claim is substantially similar to claim 1, and is, therefore, rejected in the same manner as has been set forth above in the rejection of claim 1. 
Regarding claim 14, this claim is substantially similar to claim 4, and is, therefore, rejected in the same manner as has been set forth above in the rejection of claim 4. 
Regarding claim 17, this claim is substantially similar to claim 1, and is, therefore, rejected in the same manner as has been set forth above in the rejection of claim 1.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes in view of Walther and further in view of Coleman as applied to claims 1 and 11 above, and even further in view of Kislovsky et al. (US 10884902 B2), hereinafter referred to as “Kislovsky”.
Kislovsky is considered analogous to the claimed invention because they are in the same field of vehicle testing (see MPEP 2141.05(a)).
Regarding claim 2, Hayes in view of Walther and further in view of Coleman teaches the method of claim 1 as shown above. Hayes in view of Walther and further in view of Coleman does not teach but Kislovsky teaches uploading the processed session data from the first research site to the cloud-based storage location; and distributing the processed session data from the cloud-based storage location to the second research site (see at least Kislovsky Fig. 2, Fig. 3, column 9, lines 7-10 “FIG. 2 is a block diagram illustrating an example AV software management system utilized in connection with an AV fleet and an on-demand transportation management system.”, column 9, lines 14-18 “In various examples, the AV software management system 200 may be used to, for example, train a new risk regressor 230, train a new trip classifier 250, or verify a new software version 252 being run on SDAVs 281 of an AV fleet 285.”, column 12, lines 25-27 “The trip classifier 250 may then transmit the trip classification 254 to a matching engine 255 of the on-demand transport system 201.”, wherein the AV software management system 200 and the on-demand transport management system 300 are considered equivalent to two “research sites” which receive data from autonomous vehicles, one of which receives processed data from the other.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayes in view of Walther and further in view of Coleman to include “uploading the processed session data from the at least one research site to the cloud-based storage location; and distributing the processed session data from the cloud-based storage location to at least another research site” as disclosed in Kislovsky. At the time the application was filed, one of ordinary skill in the art would have been motivated to modify the invention to include Kislovsky’s uploading of the data from one system to another so that the same data required for different functions in different systems can be shared (see at least Kislovsky Fig. 2 “risk regressor”, “trip classifier”, Fig. 3, “route optimizer”, “cost optimizer”)
Regarding claim 12, this claim is substantially similar to claim 2, and is, therefore, rejected in the same manner as has been set forth above in the rejection of claim 2. 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes in view of Walther and further in view of Coleman as applied to claims 1 and 11 above, and even further in view of Ahearne et al (US 2021/0407224 A1), hereinafter referred to as “Ahearne”.
Ahearne is considered analogous to the claimed invention because they are in the same field of vehicle testing (see MPEP 2141.05(a)).
Regarding claim 3, Hayes in view of Walther and further in view of Coleman teaches the method of claim 1 as shown above. Hayes further teaches completing a driving session of an autonomous test vehicle (see at least Hayes column 1, lines 34-35 “acquiring sensor data from a plurality of sensors of the autonomous vehicle”);
and storing the driving session data from the session data memory module to the computer of the drive site (see at least Hayes Fig. 7, “automation computing system”, “data collection module”, column 11, lines 61-66 “an exemplary method for value-based data transmission in an autonomous vehicle that includes acquiring 602 (e.g., by a data collection module 224 of an automation computing system 116) sensor data 603 from a plurality of sensors (e.g., sensors 212 of an autonomous vehicle 100)”, column 4, lines 48-50 “Further stored in RAM 206 is a data collection module 224 configured to process and/or store sensor data received from the one or more sensors 212.”).  
Hayes in view of Walther and further in view of Coleman does not teach but Ahearne teaches removing a session data memory module from the autonomous test vehicle (see at least Ahearne [0024] “Other ICV operators may opt to physically remove and replace the vehicle data storage at the end of each testing cycle.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayes in view of Walther and further in view of Coleman to include “removing a session data memory module from the test autonomous vehicle” as disclosed in Ahearne. At the time the application was filed, one of ordinary skill in the art would have been motivated to modify the invention to include Ahearne’s disclosure of data stored in a physical storage which is removed from the vehicle because of the large amount of data collected and the slow speed at which the data would otherwise be transmitted virtually (see at least Ahearne [0024] “This approach may be beneficial when the speed of the data storage device on the ICV exceeds the speed of the uploading interface, or when the amount of data generated may result in an excessively long idle time in order to upload the data.”, see also Hayes column 1, lines 24-27 “Sensor-equipped vehicles, such as autonomous vehicles, may record a large amount of sensor data during operation. As the data size grows, the resources required to store and process the recorded sensor data increases.”)
Regarding claim 13, this claim is substantially similar to claim 3, and is, therefore, rejected in the same manner as has been set forth above in the rejection of claim 3.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes in view of Walther and further in view of Coleman as applied to claims 4 and 14 above, and even further in view of Krotosky (US 11206465 B1), hereinafter referred to as “Krotosky”.
Krotosky is considered analogous to the claimed invention because they are in the same field of vehicle testing (see MPEP 2141.05(a)).
Regarding claim 5, Hayes in view of Walther and further in view of Coleman teaches the method of claim 4 as shown above. Hayes in view of Walther and further in view of Coleman does not teach but Krotosky teaches deleting, by the virtual machine of the drive site, the driving session data from the network attached storage and/or the computer of the drive site (see at least Krotosky column 8 line 64-column 9 line “For example, the second model comprises a machine learning model, a deep learning model, or a neural network. The second model comprises a model trained using data representing use cases wherein it is desired to preserve or remove previously captured data. In 1502, the sampling rate of the previously stored data received is reduced. For example, a subset of the samples of the previously stored data are removed, the previously stored data is resampled to the reduced sample rate, etc.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayes in view of Walther and further in view of Coleman to include “deleting, by the virtual machine of the drive site, the driving session data from the network attached storage and/or the computer of the drive site” as disclosed in Krotosky. At the time the application was filed, one of ordinary skill in the art would have been motivated to modify the invention to include Krotosky’s adaptive methods to minimize data storage in order to prevent large amounts of data from unnecessarily being kept in storage (see at least Krotosky column 1, lines 9-24 “A vehicle event recorder typically includes a set of sensors, e.g., video recorders, audio recorders, accelerometers, gyroscopes, vehicle state sensors, global positioning system (GPS), etc., that report data, which is used to determine the occurrence of an anomalous event. Sensor data is then analyzed. The quality of the analysis depends in part on the quality of the recorded sensor data. For example, sensor data recorded at a higher sampling rate can produce a better quality of analysis. However, sensor data recorded at a higher sampling rate occupies too much of the data storage space within the vehicle event recorder, creating a trade-off problem where data should be recorded at a higher sample rate for better quality of analysis of a given anomalous event, but at a lower sample rate in order to save data storage space while there are no events occurring.”)
Regarding claim 15, this claim is substantially similar to claim 5, and is, therefore, rejected in the same manner as has been set forth above in the rejection of claim 5. 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes in view of Walther and further in view of Coleman as applied to claims 1, 11, and 17 above, and even further in view of Moustafa (US 2022/0126864 A1), hereinafter referred to as “Moustafa”.
Moustafa is considered analogous to the claimed invention because they are in the same field of vehicle testing (see MPEP 2141.05(a)).
Regarding claim 9,  Hayes in view of Walther and further in view of Coleman teaches the method of claim 1 as shown above. Hayes in view of Walther and further in view of Coleman do not teach but Moustafa teaches a third work unit comprises a filtering operation of the driving session data (see at least Moustafa Fig. 132, [0139] “FIG. 132 shows a processing pipeline where data from multiple sensors is being combined by the filtering action.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayes in view of Walther and further in view of Coleman to include “the work unit comprises a filtering operation of the driving session data” as disclosed in Moustafa. At the time the application was filed, one of ordinary skill in the art would have been motivated to modify the invention to include Moustafa’s performance of data filtering in order to perform a number of necessary actions including suppressing noise, assessing the validity of the data, performing sensor fusion of data from a plurality of vehicle sensors (see at least Moustafa [0849] “In some cases, the filtering action may use a sensor noise model to properly account and suppress noise from the different types of sensors, camera and/or LIDAR.”, [0850] “The filter actions may also consider the validity of individual samples and may use a validity or occupancy map to indicate valid samples.”, [0853] “FIG. 132 shows a processing pipeline 13200 where data from multiple sensors is being combined by the filtering action.”).
Regarding claim 19, this claim is substantially similar to claim 9, and is, therefore, rejected in the same manner as has been set forth above in the rejection of claim 9.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes in view of Walther and further in view of Coleman as applied to claims 1, 11, and 17 above, and further in view of Hayes et al. (US 2021/0011908 A1), hereinafter referred to as “Hayes ‘908”.
Hayes ‘908 is considered analogous to the claimed invention because they are in the same field of vehicle testing (see MPEP 2141.05(a)).
Regarding claim 10, Hayes in view of Walther and further in view of Coleman teach the method of claim 1 as shown above. Hayes in view of Walther and further in view of Coleman does not teach but Hayes ‘908 teaches raw sensor data from driving sensor data of the driving session data is stored at the cloud-based storage location and filtering the raw sensor data at the at least one research site (see at least Hayes ‘908 [0031] “The one or more filtering operations may comprise excluding one or more portions of sensor data from storage (e.g., in data storage 218). For example, one or more machine-learning models may be applied to one or more portions sensor data stored in volatile memory to determine whether or not to store the one or more portions of sensor data in data storage 218, or delete the one or more portions of the sensor data.”, [0033] “Where the one or more filtering operations are applied to stored sensor data (e.g., stored in data storage 218), applying the one or more filtering operations to the sensor data may comprise selecting at least a portion of the sensor data for transmission and/or deleting another portion of the sensor data, thereby excluding it from transmission.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayes in view of Walther and further in view of Coleman to include “raw sensor data from driving sensor data of the driving session data is stored at the cloud-based storage location and removing any non-relevant information from the raw sensor data at the at least one research site” as disclosed in Hayes ‘908. At the time the application was filed, one of ordinary skill in the art would have been motivated to modify the invention to include Hayes ‘908’s selective storing or deleting of sensor data in order to prevent unnecessary and burdensome storage of data (see at least Hayes ‘908 [0003] “[0003] Automated vehicles may record a large amount of sensor data during operation. As the data size grows, the resources required to store and process the recorded sensor data increases. Moreover, the recorded data may include large amounts of data that provide little to no value in their subsequent analysis.”, [0035] “Accordingly, portions of stored sensor data may be filtered (e.g., reduced in data size through resampling or compression, or deleted) to free up the amount of used storage.”
Regarding claim 20, this claim is substantially similar to claim 10, and is, therefore, rejected in the same manner as set forth in the rejection of claim 10.
Response to Arguments
Applicant's arguments filed 08 September 2022 with respect to the 35 U.S.C. 101 rejections have been fully considered but they are not persuasive. Analyzing data and verifying vehicle control actions are abstract ideas, specifically, a mental process, because they can be practically performed in the human mind without the use of a computer and/or other technological element or device. The additional elements of operating an autonomous vehicle and a machine learning verification task do not impose any meaningful limits on practicing the abstract idea. Therefore, for these reasons and the reasons shown above in the 35 U.S.C. 101 analysis, claims 1-3, 9-15, 17, 19, and 20 are ineligible under 35 U.S.C. 101 and are rejected. 
Applicant’s arguments filed 08 September 2022 with respect to the rejection(s) of claim(s) 1-3, 9-15, 17, 19, and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the additional reference of Coleman teaching the limitation of “analyzing, by the second research site, the processed sensor data, the vehicle control actions, and the processed telemetry information according to a machine learning verification task associated with the second work unit to verify the selected vehicle control actions according to the processed sensor data and the processed drive log and telemetry information using the second processing unit”, as shown above in the rejection of claim 1. Therefore, claims 1-3, 9-15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes in view of one or more of Walther, Coleman, Kislovsky, Ahearne, Krotosky, and Moustafa. The Office has added additional citations to the references to set forth where the newly amended limitations are taught in these prior art rejections. 
Applicant’s arguments, filed 08 September 2022, with respect to the 35 U.S.C. 112(b) rejections of claims 10 and 20 have been fully considered and are persuasive.  The 112(b) rejections of claims 10 and 20 have been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kislovskiy et al. (US 2018/0342113 A1) teaches an autonomous vehicle degradation level monitoring. Nathanson (US 2011/0231546 A1) teaches an automotive telemetry protocol. Rau (US 2019/0263417 A1) teaches a system and method for driver scoring with machine learning. Reed (US 2018/0194305) teaches a vehicle activity information collection and analysis. Stefan et al. (US 10255168 B2) teaches a method and device for generating test cases for autonomous vehicles. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN B WARD whose telephone number is (571)272-3947. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.B.W./Examiner, Art Unit 3667 


/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                                                                                              

November 30, 2022